Citation Nr: 0614685	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-33 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension as secondary to a service-connected lung 
disability.

3.  Entitlement to service connection for a cerebrovascular 
accident as secondary to a service-connected lung disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 to September 
1965.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from the July 2002 and September 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  

The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection of hypertension as secondary to his service-
connected lung disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed diabetes mellitus type 
II is related to his active military service or manifested to 
a compensable degree within a year of separation from 
service.

3.  The competent medical evidence of record does not show 
that the veteran's cerebrovascular accident was caused or 
aggravated by his service-connected lung disability or is 
otherwise related to his active military service or 
manifested to a compensable degree within a year of 
separation from service.  


CONCLUSIONS OF LAW 

1.  Diabetes mellitus, type II was not incurred in or 
aggravated by active military service; nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  

2.  A cerebrovascular accident was not incurred in or 
aggravated by active military service; nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in February 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits including for a disability caused by a 
service-connected condition.  The RO also requested that the 
veteran complete an enclosed VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, in order for VA to request any private 
medical records that would support his claims.  The RO also 
wrote that the veteran could obtain the records himself and 
send them to VA.  In addition, the RO asked the veteran to 
tell VA about any additional information or evidence that he 
wanted VA to attempt to obtain on his behalf.  The RO further 
requested that the veteran send the information describing 
additional evidence or the evidence itself to the RO within 
thirty (30) days.  Thus, the veteran was essentially asked to 
provide any evidence in his possession that pertained to the 
claims.  38 C.F.R. § 3.159 (b)(1) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The Board 
notes that the February 2002 VCAA notice did not address the 
elements of degree of disability or effective date with 
respect to the veteran's claims.  Despite the inadequacy of 
the notice, however, there is no possibility of harm to the 
veteran because service connection is being denied for 
reasons explained in greater detail below and no disability 
rating or effective date will be assigned.   

Furthermore, the RO provided the veteran with a copy of the 
July 2002 rating decision, and the November 2003 Statement of 
the Case (SOC), which included a discussion of the facts of 
the claims, notification of the bases of the decisions, and a 
summary of the evidence considered to reach the decisions.  
The November 2003 SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claims.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran VA examinations in June 2002 and August 2002.  The RO 
also obtained the veteran's VA treatment records dated from 
1986 to 2003.  The veteran's private medical records dated 
from November 2000 to December 2000 and his service medical 
records are also associated with the claims folder.  While 
there is no separation examination report of record, the 
Board notes that the veteran does not contend that his 
claimed disorders were identified in service.      

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and diabetes 
mellitus or cardiovascular disease becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.    

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  


Service Connection of Diabetes Mellitus

The Board notes that the medical evidence of record clearly 
shows a current diagnosis of diabetes mellitus.  The VA 
treatment records dated from 1992 to 2003 include clinical 
findings of insulin-dependent and non-insulin dependent 
diabetes mellitus.  The Board further notes that the veteran 
wrote in his December 2000 claim that he suffered from 
diabetes mellitus type I and the above-referenced VA 
treatment records contain numerous references to type I 
diabetes.  The June 2002 VA examination report, however, 
shows a diagnosis of diabetes mellitus, type II, insulin 
dependent.   

Nonetheless, the medical evidence does not show that the 
veteran's diabetes mellitus was identified during service or 
manifested to a compensable degree within a year of discharge 
from service.  The service medical records show no clinical 
findings or treatment of diabetes mellitus.  In addition, 
there is no medical evidence of record showing a diagnosis of 
diabetes mellitus in the year following separation from 
service.  Indeed, an April 1985 hospital record reveals that 
the veteran denied a medical history of diabetes and 
demonstrated a glucose level within normal range at that 
time.  The July 1985 VA examination report of record also 
notes a normal endocrine system and contains no reference to 
diabetes mellitus.  Furthermore, the veteran indicated at the 
June 2002 and August 2002 VA examinations that he was 
diagnosed with diabetes in approximately 1984 or 1987, which 
is 19 to 22 years after his discharge from service.  The 
Board additionally observes that the earliest diagnosis of 
record is noted in a VA treatment record dated in December 
1992, 27 years after discharge from service.  Moreover, there 
is no competent medical evidence or opinion of record that 
otherwise links the veteran's diabetes to his military 
service or to the year following his discharge.  Although the 
Board notes that the veteran has contended that his current 
diabetes is related to service, he lacks the requisite 
expertise to offer a competent medical opinion regarding the 
cause of his diabetes.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board further notes that diabetes mellitus is an 
enumerated disease associated with exposure to herbicide 
agents; however, the record reflects that the veteran does 
not have qualifying service in Vietnam.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  
Thus, the presumption of service connection for diabetes 
mellitus as due to herbicide exposure is not applicable.  
 
In conclusion, the medical evidence does not show that the 
veteran's current diabetes mellitus is related to service or 
manifested to a compensable degree within a year of 
separation from service.  Therefore, service connection for 
diabetes mellitus is not warranted.     


Service Connection of A Cerebrovascular Accident As Secondary 
to Lung Disability

The competent medical evidence of record shows that the 
veteran recently suffered a cerebrovascular accident.  The 
private hospital records dated from November 2000 to December 
2000 contain diagnoses of acute cerebrovascular accident with 
left sided weakness and slurring of speech.  In addition, the 
VA treatment records contain assessments of "old" 
cerebrovascular accident.  Furthermore, the August 2002 VA 
examiner noted a diagnosis of status post cerebrovascular 
accident after examination of the veteran and review of the 
claims file.      

Nonetheless, the medical evidence of record does not show 
that the veteran's cerebrovascular accident was caused or 
aggravated by his service-connected COPD.  The August 2002 VA 
examiner concluded that it was not likely that the veteran's 
cerebrovascular accident was secondary to his service-
connected lung disability because it was not a complication 
associated with the condition of COPD.  There is no competent 
medical opinion to the contrary of record.  Although the 
veteran reported at the August 2002 VA examination that two 
neurologists told him that his stroke was brought on by his 
lung disability, neither of the reported medical opinions is 
documented in the record.  Thus, the Board finds the August 
2002 examiner's opinion dispositive in this case.  While the 
Board notes that the veteran has contended that his 
cerebrovascular accident is related to his service-connected 
COPD, he lacks the requisite expertise to offer a competent 
medical opinion regarding the cause of his diabetes.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence of 
evidence showing that a causal relationship exists between 
the veteran's service-connected lung disability and his 
cerebrovascular accident(s), service connection of a 
cerebrovascular accident on a secondary basis is not 
warranted.  

The Board observes that the VA examiner attributed the 
veteran's cerebrovascular accident to his long history of 
tobacco use.  The record reflects that the veteran began 
cigarette smoking in approximately 1950 and continued smoking 
since that time.  It is noted that a disability will not be 
considered service-connected on the basis that is resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service for claims filed after June 
9, 1998.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. 
§ 3.300 (2005).  As the veteran filed his service connection 
claim in 2000, service connection on that basis is also not 
warranted.  

Moreover, the veteran does not contend and the medical 
evidence does not show that the veteran's cerebrovascular 
accident was identified in service or in the year following 
separation from service.  Indeed, the veteran told the August 
2002 examiner that his first cerebrovascular accident 
occurred in 1980 and the service medical records contain no 
findings of a cerebrovascular accident.  There is no 
competent medical evidence or opinion that otherwise links 
the veteran's cerebrovascular accident to his military 
service.  Thus, the veteran is additionally not entitled to 
service connection of a cerebrovascular accident on a direct 
or presumptive basis.   38 C.F.R. § 3.303, 3.307, 3.309 
(2005).  


Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence weighs 
against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for diabetes mellitus, type 
II is denied.

Entitlement to service connection for a cerebrovascular 
accident is denied. 



REMAND

The record reflects that the veteran's claim for entitlement 
to service connection of hypertension was originally denied 
by the RO in August 1985 and such decision later became 
final.  The Board notes that the veteran was not notified 
that he must submit new and material evidence in order to 
reopen his hypertension claim prior to the September 2002 RO 
denial of his claim.  See Ashford v. Brown, 10 Vet. App. 120 
(1997).  Thus, the Board finds that a remand for another VCAA 
notice specifically addressing the above and a subsequent 
readjudication of the claim is necessary in order to ensure 
due process in this case.  See Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. April 5, 2006) (explaining that where notice 
was not provided prior to the agency of original 
jurisdiction's (AOJ's) initial adjudication, the defect can 
be remedied by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ.)  

The Board further notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued the decisions of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and 
the effective date of an award, and Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. Mar. 31, 2006), which held 
that adequate notice under the VCAA with respect to new 
and material evidence claims should describe what 
evidence is necessary to substantiate the element(s) 
required to establish service connection that were found 
insufficient in the previous denial.  In order to ensure 
compliance with the aforementioned Court rulings with 
respect to the veteran's claims, the VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
adhere to the guidelines outlined in the Court decisions 
referenced above.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The VCAA 
notice should advise the veteran of what 
evidence is necessary to substantiate the 
element(s) required to establish service 
connection that were found insufficient 
in the August 1985 denial, as outlined by 
the Court in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. Mar. 31, 2006) and 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2. After any additional notification or 
development that the RO deems necessary 
is undertaken, the veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


